¶36 (concurring) — I agree that under our traditional harmless error analysis, the admission of Kendra Watt’s ex-husband’s statements constitutes harmless error. However, that such obviously influential evi*643dence as a spouse’s confession to illegal activities within the marital home may be deemed harmless causes me to question the soundness of our present approach to harmless error. Perhaps, at some future point, it would behoove this court to consider changing, or at least supplementing, our harmless error analysis. See, e.g., Dennis J. Sweeney, An Analysis of Harmless Error in Washington: A Principled Process, 31 Gonz. L. Rev. 277 (1995-96). With these observations, I concur.
J.M. Johnson, J.